In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2877
JAMES BRUNSON and BRUNSON PACKAGE, INC.,
                                    Plaintiffs-Appellants,

                               v.

SCOTT MURRAY, et al.,
                                           Defendants-Appellees.
                    ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
    No. 3:12-cv-00225-NJR-DGW — Nancy J. Rosenstengel, Judge.
                    ____________________

 ARGUED FEBRUARY 24, 2016 — DECIDED DECEMBER 13, 2016
                    ____________________

   Before EASTERBROOK, ROVNER, and HAMILTON, Circuit
Judges.
    HAMILTON, Circuit Judge. Plaintiff James Brunson owns a
package liquor store in Bridgeport, Illinois. He asserts that
city officials violated his constitutional rights by refusing to
renew his liquor license and orchestrating a campaign of har-
assment and outright violence. Brunson has offered evidence
that after he purchased the business, he was subjected to con-
tinued harassment by the defendants, including Max Schauf,
2                                                  No. 14-2877

the town’s mayor and local liquor commissioner. When
Mayor Schauf refused to consider Brunson’s application for a
routine renewal of his liquor license, Brunson was forced to
close his business and to alert state authorities to reopen. A
few weeks later, while keeping watch over his store late at
night after vandalism incidents, Brunson was attacked by one
of Schauf’s associates. The two men fought until Brunson was
able to pin down the attacker and call police. Two weeks later,
Brunson was the one arrested for felony aggravated battery.
    Brunson brought this suit under 42 U.S.C. § 1983 alleging
federal claims of false arrest, denial of equal protection, and
denial of due process, as well as several state-law claims. The
district court granted summary judgment on Brunson’s fed-
eral claims and dismissed the state-law claims without preju-
dice. We affirm in part and reverse in part. We affirm sum-
mary judgment for prosecutor Lisa Wade, who is protected by
absolute prosecutorial immunity for her role in this case. We
also affirm summary judgment for the City of Bridgeport and
for all remaining defendants as to Brunson’s false arrest claim.
But we reverse summary judgment on Brunson’s class-of-one
equal protection claim. We also reverse summary judgment
for Schauf and hold he is not entitled to absolute immunity on
Brunson’s due process claim for Schauf’s refusal to act on the
liquor license renewal.
I. Factual and Procedural Background
    On appeal from a grant of summary judgment to the de-
fendants, we construe the evidence in the light reasonably
most favorable to the plaintiffs and give them the benefit of
all reasonable inferences from that evidence, without vouch-
ing for the objective truth of this account. E.g., Chaib v. GEO
Group, Inc., 819 F.3d 337, 340–41 (7th Cir. 2016).
No. 14-2877                                                    3

   A. Brunson’s Liquor Store
    In the summer of 2008, James Brunson purchased the only
liquor store in Bridgeport, Illinois. As part of the purchase, he
obtained a liquor license. Brunson’s store was one of only five
places to buy alcohol in Bridgeport.
    Bridgeport Police Chief Scott Murray was a frequent visi-
tor to the shop. He often told Brunson that he was violating
state and local liquor laws. Brunson would try to track down
the laws Murray accused him of violating, only to find they
did not actually exist. On one occasion, Chief Murray told
Brunson that he had to be a Bridgeport resident to own a liq-
uor business. Brunson, finding this odd, called Bridgeport
Mayor Max Schauf, who was also the local liquor commis-
sioner. Schauf “confirmed” that such a law was on the books,
but it was not.
   There is evidence that Schauf’s interest in Brunson’s busi-
ness was a matter of self-interest. First, Schauf had made a
competing offer to purchase the store and had lost out to
Brunson. Also, Schauf already owned or had an interest in
one of the other establishments in town that served alcohol—
Red Hills Veterans Club—by way of subterfuge. The Veterans
Club was ostensibly run by Beverley Pruez. An investigation
by the Illinois Liquor Control Commission revealed that
Pruez had a romantic relationship with Schauf, who had
owned the club and signed liquor license renewals under the
table for Pruez. And Schauf’s son Mark would open another
Bridgeport bar and restaurant called “The Place to Be.” Since
Schauf was the local liquor commissioner, this type of self-
regulation would of course be verboten.
4                                                   No. 14-2877

    B. 2010 Liquor License Renewal
    In April 2010, Brunson applied to renew his liquor license
several weeks before it would expire. This is typically a simple
process. A licensee with no violations is entitled to a pro forma
license renewal. Instead, Chief Murray visited for an inspec-
tion. Brunson asked if there would be any trouble with the
license renewal. Chief Murray told him to hire a lawyer. Re-
ceiving no updates on the status of his application, Brunson
called Schauf the day his license was set to expire. Schauf told
Brunson that he would not be renewing the license in time
and did not know when he would make a decision. On May
1, with Mayor Schauf running out the clock, Brunson was
forced to shutter his business and hire counsel.
   Brunson contacted the state Commission, which assigned
Special Agent Randal Mendenhall to investigate. Schauf told
Mendenhall that he was taking time to review Brunson’s li-
cense. Mendenhall pointed out that under state law, Schauf
did not have this type of discretion: Schauf could renew or not
renew the license, but he was not entitled to delay indefinitely.
The state Commission ordered that Brunson be allowed to op-
erate the store pending a hearing.
   Brunson re-opened his store, prompting another visit
from Chief Murray to ask: “What makes you think you can
reopen your store when we say you can’t.” Brunson’s liquor
supplier also received a call from the city clerk saying it could
no longer sell to Brunson. Brunson showed Murray the Com-
mission’s order, and the supplier continued to sell to Brunson
when the city clerk could not give any specific reason for the
prohibition. Shortly before the Commission’s scheduled hear-
No. 14-2877                                                    5

ing over Brunson’s license, Schauf renewed the license with-
out comment or explanation and backdated it to make it ap-
pear as if he had renewed it on time.
   C. The Violent Events of August 7, 2010
    Brunson’s experience as a store owner worsened still fur-
ther in the summer of 2010. One weekend in July, Brunson
discovered that someone had attempted to break into the
store by trying to remove the back door from its hinges. The
act appeared to be both premeditated and at least a little so-
phisticated. The vandal had left behind a flashlight and safety
glasses and had chipped away the door to get at the dead bolt.
Chief Murray visited the scene but dismissed the incident as
the work of teenagers. He did not file a police report. The fol-
lowing weekend, Brunson discovered that the compressor
outside his store had been vandalized. He again called police
but found no satisfaction.
    Sensing a pattern, and finding little help from the local po-
lice, Brunson turned to self-help. He stood guard over his
store the next weekend, armed with a loaded gun. A little past
3:00 a.m. on August 7, Brunson noticed a car crawling back
and forth past his store. Then the car stopped, a man emerged,
and Brunson heard the store’s front windows shatter. He hur-
ried to the scene and found Jody Harshman—a convicted
felon, an off-and-on employee at Mayor Schauf’s businesses,
and a friend of the Schauf family.
    Harshman raised a hammer and turned on Brunson, who
in turn raised his gun. Harshman thought Brunson was bluff-
ing and moved toward him. Brunson, who was not bluffing,
pulled the trigger but the gun jammed. Harshman threatened,
“Now you’re f***ing dead,” and swung the hammer at
6                                                  No. 14-2877

Brunson. Brunson blocked the blow and the two men fought.
Brunson’s gun fired and Harshman fled.
    Brunson did not disengage. Trailing Harshman at a dis-
tance, he called authorities. Before police arrived, Harshman
tossed his hammer away, and in doing so caught sight of
Brunson. Harshman charged at Brunson, who felled Harsh-
man with a blow to the face. When Harshman tried to get up,
Brunson knocked him down again with a kick. Brunson fixed
the jam on his gun and held Harshman at gunpoint until po-
lice arrived. Brunson also noticed a car parked nearby with
Mark Schauf—son of Mayor Schauf and a friend of Harsh-
man—inside. As Harshman was being placed in an ambu-
lance, Chief Murray reached the scene and took over the in-
vestigation. Brunson gave his account of the incident; he also
pointed Murray’s attention to Mark Schauf and asked
whether Murray should be involved in the investigation.
    Another officer at the scene, Officer Dooley, later ex-
plained the significance of this exchange. There was no good
reason for Mark Schauf to have been at the scene in the early
hours of the morning. In Dooley’s opinion, there was a “like-
lihood that Mark Schauf may have been an accomplice in-
volved in planning or carrying out the crime,” a suspicion
Dooley said Murray shared. And given that Mark’s father was
Chief Murray’s boss, “Murray should not have investigated
this case himself.” Dooley believed that officers from a differ-
ent jurisdiction—preferably the state police—should take
over the investigation. Nonetheless, Chief Murray stayed on
the case.
   Two weeks later, on August 20, both Harshman and
Brunson were arrested. Harshman was charged with criminal
damage to property and pled guilty to a misdemeanor.
No. 14-2877                                                       7

Brunson was charged with felony aggravated battery. He pled
not guilty. At least at the time of the district court’s decision in
2014, that case was still pending.
   D. Procedural History
    Brunson’s § 1983 suit alleged violations of both federal and
state law by Mayor Schauf, Chief Murray, State’s Attorney
Lisa Wade, Harshman, the city of Bridgeport, and Lawrence
County. The three federal-law claims were: (1) false arrest, (2)
denial of equal protection under the Fourteenth Amendment,
and (3) denial of due process under the Fourteenth Amend-
ment. The three state-law counts were: (1) tortious interfer-
ence with business expectation, (2) conspiracy, and (3) tor-
tious supervisory liability against the city and county.
    On defendants’ motions for summary judgment, the dis-
trict court first held that State’s Attorney Wade was absolutely
immune from liability for her role in prosecuting Brunson for
battery and that Lawrence County was entitled to summary
judgment because Brunson failed to respond to the county’s
motion. On the merits, the district court granted summary
judgment to all defendants on the false arrest claim (Count 1)
because there was probable cause to arrest Brunson for bat-
tery. The court granted summary judgment on the equal pro-
tection claim (Count 2) because Brunson did not have evi-
dence of similarly situated comparators. The court granted
summary judgment on the due process claim (Count 3) based
on Killinger v. Johnson, 389 F.3d 765 (7th Cir. 2004), where we
said that a local Illinois liquor commissioner had absolute ju-
dicial immunity even if his official actions were riddled with
errors. The district court declined supplemental jurisdiction
over the three state-law claims and dismissed them without
prejudice.
8                                                             No. 14-2877

   We review a grant of summary judgment de novo. United
Central Bank v. KMWC 845, LLC, 800 F.3d 307, 310 (7th Cir.
2015). As noted, we construe the evidence in the light most
favorable to Brunson as the non-moving party and give him
the benefit of all reasonable inferences in his favor. Tolan v.
Cotton, 572 U.S. —, 134 S. Ct. 1861 (2014); Boston v. U.S. Steel
Corp., 816 F.3d 455, 462 (7th Cir. 2016). 1
II. Prosecutorial Immunity
    Brunson claims that prosecutor Wade participated in his
false arrest and deprived him of the equal protection of the
laws. She is entitled to summary judgment based on absolute
prosecutorial immunity.
   Wade’s first involvement with Brunson’s case came after
the violent August 7 incident. On August 11, after the Bridge-
port police finished their investigation, Chief Murray turned
the case file over to Wade. After Murray and Wade discussed
the case, Wade’s office prepared a formal charge of aggra-
vated battery and sought an arrest warrant, which was issued
on August 20. Before the arrest, Wade also spoke with Officer
Dooley, who confirmed that Chief Murray alerted her to Mark
Schauf’s presence at the scene. Wade also recognized Chief




    1 Brunson’s co-plaintiff is the corporate entity, Brunson Package, Inc.,
through which Brunson purchased the package liquor store. The district
court and the appellate briefs did not differentiate between the two, nor
do we, though we presume the corporate plaintiff could have no claim for
false arrest. On remand, it may be necessary to look more carefully at the
two plaintiffs. See, e.g., Assaf v. Trinity Medical Center, 821 F.3d 847, 849
(7th Cir. 2016) (individual plaintiff could not assert claim for money that
should have been paid to professional corporation).
No. 14-2877                                                    9

Murray’s possible conflict of interest. Wade would later ap-
pear on behalf of the State at Brunson’s probable cause hear-
ing.
    Prosecutors are absolutely immune from liability “for
their core prosecutorial actions.” Lewis v. Mills, 677 F.3d 324,
330 (7th Cir. 2012), citing Hartman v. Moore, 547 U.S. 250, 261–
62 (2006) (prosecutor “is absolutely immune from liability for
the decision to prosecute”); see also Spiegel v. Rabinovitz, 121
F.3d 251, 257 (7th Cir. 1997) (“Under Illinois law, the State’s
Attorney … is vested with exclusive discretion in the initia-
tion and management of a criminal prosecution.”). When a
prosecutor performs investigative or administrative actions,
however, she receives only the qualified immunity afforded
to law-enforcement officers. Lewis, 677 F.3d at 330, quoting
Buckley v. Fitzsimmons, 509 U.S. 259, 276 (1993). Core actions
covered by absolute prosecutorial immunity are those “inti-
mately associated with the judicial phase of the criminal pro-
cess.” Lewis, 677 F.3d at 330, quoting Buckley, 509 U.S. at 270.
    The issue is whether the prosecutor was acting as an of-
ficer of the court and performing actions related to the judicial
rather than investigative phase of the criminal process. Fields
v. Wharrie, 672 F.3d 505, 510 (7th Cir. 2012). For example, a
prosecutor is not absolutely immune when she swears to the
facts in a charging document—an investigative function—but
she is absolutely immune for signing the charging document
itself and initiating a prosecution. Olson v. Champaign County,
784 F.3d 1093, 1102–03 (7th Cir. 2015) (no immunity for Illinois
prosecutor swearing to allegedly false information to obtain
arrest warrant).
    Absolute prosecutorial immunity covers Wade’s conduct
in this case. Wade’s decision to charge Brunson with battery
10                                                  No. 14-2877

and her appearance at Brunson’s preliminary hearing were
core prosecutorial functions. Nor does Brunson allege that
Wade omitted exculpatory evidence in bad faith. Brunson ar-
gues, though, that Wade is not immune for her failure to call
for the state police to take over the investigation in light of
Chief Murray’s conflict of interest. We reject this argument.
The prosecutor’s choice to accept the police report and go for-
ward with the prosecution without seeking further investiga-
tion by the state police was not an investigative act. It was a
deliberate decision not to interfere with the investigation.
Wade’s work began after the police investigation had ended.
See Fields, 672 F.3d at 512 (“Prosecutors do not function as ad-
vocates before probable cause to arrest a suspect exists.”).
III. Equal Protection Claim
    This leaves Brunson’s three federal claims against the re-
maining defendants: Mayor Schauf, Chief Murray, and the
City of Bridgeport. We focus first on Brunson’s most straight-
forward claim, that the defendants violated his Fourteenth
Amendment right to equal protection of the law. The crux of
this claim is that Mayor Schauf, with the aid of the other de-
fendants, harassed Brunson under color of state law in an at-
tempt to drive him out of business for Schauf’s own personal
gain or other illegitimate purposes. Brunson’s equal protec-
tion claim covers the entire campaign against him, including
Schauf’s arbitrary delay in renewing Brunson’s liquor license
as well as the harassment by law enforcement, the interfer-
ence in his business, the vandalism of his store, and the inves-
tigation of his violent encounter with Harshman.
   The Equal Protection Clause guards against government
discrimination on the basis of race and other immutable char-
acteristics, but it also extends to protect people from so-called
No. 14-2877                                                              11

“class-of-one” discrimination in which a government arbitrar-
ily and irrationally singles out one person for poor treatment.
Geinosky v. City of Chicago, 675 F.3d 743, 747 (7th Cir. 2012).
These class-of-one claims are designed to prevent govern-
ment actors from singling out a person for arbitrary abuse. See
Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Class-
of-one discrimination “is illustrated when a public official,
‘with no conceivable basis for his action other than spite or
some other improper motive … comes down hard on a hap-
less private citizen.’” Swanson v. City of Chetek, 719 F.3d 780,
784 (7th Cir. 2013), quoting Lauth v. McCollum, 424 F.3d 631,
633 (7th Cir. 2005) (alteration in original).
    The district court determined that Brunson’s claim failed
for lack of evidence that defendants treated other similarly sit-
uated persons better than they treated him. Citing the Su-
preme Court’s decision in Village of Willowbrook, the court
wrote that a class-of-one claim requires a two-part showing:
first, that a plaintiff was intentionally treated worse than sim-
ilarly situated comparators, and second, that there was no ra-
tional basis for the different treatment. Brunson’s claim failed,
the court said, because he did not produce evidence of simi-
larly situated licensees in Bridgeport who had been treated
better during their own licensing processes. Instead, his claim
focused too heavily on prong two of the equal protection anal-
ysis. See Srail v. Village of Lisle, 588 F.3d 940, 945–46 (7th Cir.
2009) (granting summary judgment to defendants where
plaintiffs failed to raise genuine issue of material fact with re-
spect to similarly situated comparators). 2



   2   Defendants did not assert absolute immunity against this claim.
12                                                   No. 14-2877

     The elements of class-of-one claims have remained unset-
tled since this court’s decision in Del Marcelle v. Brown County
Corp., 680 F.3d 887 (7th Cir. 2012) (en banc). In that case, the
en banc court produced three separate opinions in a tie vote
affirming the district court’s dismissal of the suit. The crux of
the disagreement was whether the plaintiff in a class-of-one
claim must demonstrate only that there is no possible justifi-
cation or rational basis for the defendant’s actions, id. at 900
(Easterbrook, C.J., concurring in the judgment), or if the plain-
tiff must demonstrate a lack of justification and also present
evidence of hostile intent or animus, id. at 889 (Posner, J., plu-
rality opinion), or if the plaintiff must demonstrate an absence
of rational basis, which can be satisfied with evidence of ani-
mus, id. at 913 (Wood, J., dissenting). Brunson’s class-of-one
claim survives summary judgment under all three standards.
    The standard in Judge Easterbrook’s opinion gives motive
and intent in class-of-one suits “no role at all.” Id. at 900
(Easterbrook, C.J., concurring). Class-of-one claims must
simply address “whether a rational basis can be conceived, not
whether one is established on the record or occurred to a de-
fendant.” Id. Under that standard, the “only proper use of in-
tent in a class-of-one case is to show that discrimination ex-
ists.” Id.
    The standard in Judge Posner’s plurality opinion requires
the plaintiff to demonstrate that “he was the victim of discrim-
ination intentionally visited on him by state actors who knew
or should have known that they had no justification, based on
their public duties, for singling him out for unfavorable treat-
ment—who acted in other words for personal reasons, with
discriminatory intent and effect.” Id. at 889 (Posner, J., plural-
ity opinion) (emphasis in original removed).
No. 14-2877                                                     13

    And the third standard, explained in Judge Wood’s dissent
joined by four additional judges, laid out four elements to a
class-of-one claim: “(1) plaintiff was the victim of intentional
discrimination, (2) at the hands of a state actor, (3) the state
actor lacked a rational basis for so singling out the plaintiff,
and (4) the plaintiff has been injured by the intentionally dis-
criminatory treatment.” Id. at 913 (Wood, J., dissenting). Un-
der this standard, “personal animus, illegitimate motives,
[and] inexplicable deviations from clear rules” illustrate the
kind of facts a plaintiff may rely upon to demonstrate that a
lack of rational basis is plausible. Id.
    While we await a final resolution of the doctrinal debate,
Brunson’s claim survives summary judgment under all three
standards. First, while earlier cases cited by the district court
had required evidence of similarly situated comparators, see
Srail, 588 F.3d at 945 (7th Cir. 2009); Vision Church v. Village of
Long Grove, 468 F.3d 975, 1002 (7th Cir. 2006), our more recent
cases have made clear that such evidence is not always re-
quired. Evidence of similarly situated individuals is not re-
quired as part of a formalistic mandate, but such evidence
may help to establish disparate treatment: “if all principal
characteristics of the two individuals are the same, and one
received more favorable treatment, this may show there was
no proper motivation for the disparate treatment.” Swanson,
719 F.3d at 784. Some cases, however, present the circum-
stance where disparate treatment “is easily demonstrated but
similarly situated individuals are difficult to find.” Id. These
class-of-one claims are also viable. See, e.g., Miller v. City of
Monona, 784 F.3d 1113, 1120–21 (7th Cir. 2015) (collecting
cases).
14                                                  No. 14-2877

    For instance, in Geinosky v. City of Chicago, we reversed a
dismissal based on a plaintiff’s failure to identify and describe
comparators in his complaint. 675 F.3d at 748–49. The pattern
of the defendants’ conduct toward the plaintiff—two dozen
false parking tickets in fourteen months—demonstrated on its
own “the officers’ improper discriminatory purpose. …
[W]here the alleged facts so clearly suggest harassment by
public officials that has no conceivable legitimate purpose,”
the plaintiff did not need to identify comparators. Id. at 748.
    Our later en banc decision in Del Marcelle found common
ground in supporting the Geinosky approach to comparators.
We said that if the allegations signal that the plaintiff alone
suffered the defendant’s harassment, there is no need to iden-
tify a comparator. 680 F.3d at 914–15 (Wood, J., dissenting);
see also id. at 898 (Posner, J., plurality opinion) (demonstrated
pattern against one individual “adds up to deliberate and un-
justified official harassment” even without comparators),
quoting Geinosky, 675 F.3d at 745.
    Defendants argue here, and the district court agreed, that
because Brunson held the only Class B liquor license in
Bridgeport, he could not identify any similarly situated com-
parators. Bridgeport is a small town of 2,500, with just five
establishments selling or serving any liquor. Brunson owned
the only package liquor store and Class B liquor license. Thus,
as in many small communities, it would have been practically
impossible for Brunson to produce similarly situated compar-
ators among Class B liquor license holders as distinguished
from Class A restaurants and Class C clubs. In this case, re-
quiring Brunson to produce a comparator among Class B liq-
No. 14-2877                                                               15

uor establishments “would not help distinguish between or-
dinary wrongful acts and deliberately discriminatory denials
of equal protection.” Geinosky, 675 F.3d at 748.
     Brunson offered evidence of a pattern of discriminatory
behavior on the part of a government. As we recognized in
Geinosky, such a pattern can perform the same function as the
similarly situated requirement in other class-of-one claims.
Id. 3 As the district court noted, Chief Murray repeatedly vis-
ited “to inform Brunson that he and his store were in viola-
tion” of non-existent state and local liquor laws. Mayor Schauf
attempted to single Brunson out with a proposed local rule
that would have driven only him out of business. When
Schauf arbitrarily refused to act on his license renewal,
Brunson was forced to close his store and hire counsel. A city
official tried to intimidate Brunson’s liquor supplier in an at-
tempt to cut off Brunson’s receipt of product. Brunson also




    3 Even if this were not the case, Brunson also provided the district
court with evidence of similarly situated comparators. The process of ob-
taining license renewal is identical for Class A, Class B, and Class C estab-
lishments. Brunson claims that no other business that needed to renew its
liquor license—including at least one Class C club in which Mayor Schauf
held an ownership interest—experienced the same harassment, scrutiny,
and delay that he and his store experienced. The district court could and
should have found sufficient evidence of similarly situated comparators.
See Swanson, 719 F.3d at 782, 785 (noting, in a case where a mayor used his
position to harass an abutting neighbor over the building of a fence, that
a resident in the same neighborhood whose property did not abut the
mayor’s property and who was treated better could be “helpful in indicat-
ing the norm governing the regulation of fences” in the town, and “could
be invoked as additional support for a direct showing of animus,” if the
direct evidence were less strong than in the present case).
16                                                         No. 14-2877

produced an affidavit from Agent Mendenhall that reason-
ably described this behavior as harassment.
    Brunson has also offered evidence sufficient to avoid sum-
mary judgment that there was no rational and legitimate basis
for Mayor Schauf to single out Brunson for discriminatory
treatment. He had no overwhelming number of license re-
newals to review nor insufficient resources to do so. The av-
erage was not even one renewal per month. According to the
State Commission’s Agent Mendenhall, Schauf had no discre-
tion to delay the pro forma renewal. As Brunson emphasizes in
his brief, even Schauf himself—from the time Brunson and
Agent Mendenhall first inquired until he submitted his appel-
late brief—has not offered a reason, “any reason, not even a
spurious reason, for his inaction.” A jury could find that
Schauf had no conceivable justification for his actions based
on his public duties as liquor commissioner. See Del Marcelle,
680 F.3d at 900 (Easterbrook, C.J., concurring in the judg-
ment).
    Accordingly, Brunson has shown a lack of rational basis so
that his claim survives summary judgment under Judge
Easterbrook’s standard in Del Marcelle. Still, “something other
than the normal rational-basis test applies to class-of-one
claims,” id., even if that something has not been clearly delin-
eated. Brunson will need to address intent on remand. 4




     4While the standard in class-of-one cases remains unsettled, district
judges may find it prudent to use jury instructions and verdict forms to
distinguish between findings of hostile animus and findings of objectively
arbitrary acts that lack justification based on public duties.
No. 14-2877                                                    17

    With regard to hostile intent and animus, whether the
standard requires it or only allows its use as evidence, the pat-
tern of harassment and discriminatory acts driven by Schauf’s
personal interests in Bridgeport is sufficient to satisfy both the
plurality and dissenting opinions in Del Marcelle. See id. at
889, 913. Brunson, supported by Mendenhall’s affidavit,
paints a clear picture of the motive for this pattern of behav-
ior: Schauf had a number of personal interests adverse to
Brunson’s store, and he sought to harass Brunson to drive him
out of business. Brunson has offered evidence of substantial
animus and a continuing misuse of power by government
agents akin to an “orchestrated campaign of official harass-
ment motivated by sheer malice” that we have said is suffi-
cient (though it may not be necessary) to support an equal
protection claim. Olech v. Village of Willowbrook, 160 F.3d 386,
388 (7th Cir. 1998) (internal quotation marks omitted), aff’d,
528 U.S. 562 (2000).
    Courts must handle class-of-one claims carefully to avoid
turning “every squabble over municipal services, of which
there must be tens or even hundreds of thousands every year,
into a federal constitutional case.” Id. But the severity and ex-
tent of the defendants’ harassment shown by Brunson’s evi-
dence convince us that this claim should go to trial.
IV. False Arrest
    We turn to Brunson’s false arrest claim. Brunson was ar-
rested on August 20 on a warrant. Brunson argues that Mur-
ray participated in his arrest but lacked probable cause to be-
lieve he had committed the crime charged. Brunson contends
that clear evidence of self-defense defeated any probable
cause to support an arrest for aggravated battery. The district
court, reasoning that affirmative defenses play no part in the
18                                                            No. 14-2877

probable cause determination, granted the defendants’ mo-
tion for summary judgment on the claim. We affirm but on a
different ground.
    The key point is that Chief Murray arrested Brunson on
the basis of an arrest warrant. A state court issued the facially
valid warrant upon application by the prosecuting attorney.
Murray concluded his investigation and turned over his po-
lice report to State’s Attorney Wade. Wade then reviewed the
police report and determined there was probable cause to ar-
rest Brunson for aggravated battery. Her office prepared, and
she personally signed, a charging document for Brunson.
Chief Murray affirmed the factual allegations: that Brunson
committed a battery in that he “struck Jody Harshman in the
head and kicked Jody Harshman in the face, head, and chest.”
A court issued an arrest warrant for Brunson on August 20,
and Murray arrested Brunson that day.
     When a person has been arrested as a result of such formal
legal processes, his claim is not for an unconstitutional false
arrest but (perhaps, if at all) for malicious prosecution, which
we leave to state law in Illinois. See Bianchi v. McQueen, 818
F.3d 309, 321 (7th Cir. 2016). 5 A police officer who receives a
facially valid arrest warrant is ordinarily expected to act upon
it, not to second-guess the court’s decision to issue it. The of-
ficer does not personally violate the Constitution by making
the arrest the court has authorized.




     5The Supreme Court is now considering a case that may shed new
light on these doctrinal issues. See Manuel v. City of Joliet, 590 Fed. Appx.
641 (7th Cir. 2015), cert. granted, No. 14-9496, 136 S. Ct. 890 (2016). The
Court heard oral argument in Manuel on October 5, 2016.
No. 14-2877                                                    19

    We have recognized a narrow exception to this rule where
a reasonable officer would have known that the evidence pro-
vided to support the warrant failed to establish probable
cause. Williamson v. Curran, 714 F.3d 432, 442 (7th Cir. 2013).
That exception does not apply here. Chief Murray was enti-
tled to investigate, to turn over the results to the prosecutor,
and to let the prosecutor and then the court figure out if there
was probable cause for the arrest or whether Brunson was
clearly acting in self-defense. This case therefore does not pre-
sent an issue concerning the scope of a police officer’s duty,
on the street, to evaluate available evidence of an affirmative
defense. See McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009)
(officer may end investigation once he has probable cause, but
“may not ignore conclusively established evidence of the ex-
istence of an affirmative defense,” though Fourth Amend-
ment imposes no duty to investigate validity of defense),
quoting Hodgkins ex rel. Hodgkins v. Peterson, 355 F.3d 1048,
1061 (7th Cir. 2004).
    A second narrow exception could apply if Murray himself
“knowingly or intentionally or with a reckless disregard for
the truth, made false statements to the judicial officer, and [if]
the false statements were necessary to the judicial officers’ de-
terminations that probable cause existed for the arrests.” See
Beauchamp v. City of Noblesville, 320 F.3d 733, 742–43 (7th Cir.
2003), citing Franks v. Delaware, 438 U.S. 154, 155–56 (1978).
This can include law enforcement deliberately or recklessly
failing to inform the judicial officer of facts negating probable
cause. Id. at 743. Brunson has not offered evidence that Mur-
ray deliberately or recklessly made any false statement or
omitted any critical fact. He has not identified anything in
Murray’s police report or in the factual portion of the applica-
tion for an arrest warrant that is demonstrably deceptive or
20                                                           No. 14-2877

false. Accordingly, Brunson has not cleared the high bar to
support his false arrest claim.
V. Due Process and Mayor Schauf’s Immunity
     We next address Brunson’s claim that he was deprived of
a property interest (his liquor license) without due process of
law when Mayor Schauf refused to act in a timely manner on
his application to renew the annual license. According to
Brunson, the license should have been renewed automatically.
Schauf’s refusal to act forced Brunson to close his business un-
til he could persuade the state Commission to step in and al-
low him to reopen. The district court granted summary judg-
ment to Schauf on this claim based on the defense of absolute
quasi-judicial immunity. The district court correctly limited
its discussion of immunity to Brunson’s due process claim. 6
    The district court’s grant of absolute immunity for action
on a license renewal has support in our opinions in Killinger
v. Johnson, 389 F.3d 765 (7th Cir. 2004), and Reed v. Village of
Shorewood, 704 F.2d 943 (7th Cir. 1983), which hold or indicate
that absolute immunity is available not only for a local liquor
commissioner’s decisions to suspend or revoke licenses, but
also for actions on license renewals. On further consideration,



     6Schauf’s absolute immunity defense does not affect Brunson’s
broader equal protection claim because his claim of harassment “extends
beyond [Schauf’s] conduct as local liquor control commissioner … to his
nonjudicial, nonlegislative conduct as mayor.” Reed v. Village of Shorewood,
704 F.2d 943, 951 (7th Cir. 1983) (reversing in part summary judgment for
defendant acting as both mayor and local liquor commissioner). As in
Reed, when a defendant is both mayor and local liquor commissioner, we
separate out claims that primarily concern the defendant’s actions in the
mayoral role. Id.
No. 14-2877                                                      21

however, and in light of supplemental briefing on the ques-
tion, we conclude that those cases must be narrowed so as to
exclude license renewal decisions. The key holding expressed
in Reed based its grant of absolute immunity for license re-
newal decisions on a view of Illinois law that is no longer ac-
curate and on a broad view of absolute immunity that the Su-
preme Court has narrowed. We reverse the grant of absolute
immunity to the mayor with respect to the non-renewal of
Brunson’s liquor license.
     We start the analysis with the Supreme Court’s approach
to the strong medicine of absolute immunity. Absolute im-
munity is a powerful shield attaching primarily to judicial
functions—not to the person or position. Cleavinger v. Saxner,
474 U.S. 193, 201 (1985), citing Butz v. Economou, 438 U.S. 478,
511 (1978). When a functional analysis of the responsibilities
at issue reveals that they are judicial in nature, the actor is en-
titled to absolute immunity from damages no matter how er-
roneous the act or injurious the consequences. Id. at 199–200.
If the functions are not judicial in nature, however, then abso-
lute immunity is not available. The official is left with the still-
important protection of qualified immunity, which defeats in-
dividual liability unless his or her actions were contrary to
clearly established law. Pearson v. Callahan, 555 U.S. 223, 231
(2009).
    Under the reasoning of Cleavinger and Butz, the action of
renewing or not renewing an Illinois liquor license is a bu-
reaucratic and administrative act—not a judicial act. Under
state law, a local liquor commissioner’s action on a license re-
newal lacks the procedural formalities and protections that
apply to the same official’s decision to suspend or revoke a
22                                                    No. 14-2877

license. The differences are great enough to produce different
results for the availability of absolute immunity.
    An overview of the state statute and facts of this case is
helpful here. Under the Illinois Liquor Control Act, a liquor
license holder is entitled to important procedural protections
when a local liquor commissioner acts to suspend or revoke a
license and/or to impose a fine. Those actions by a local liquor
commissioner require a public hearing, with at least three
days’ written notice. The licensee must have an opportunity
to be heard, and an official written record of evidence is re-
quired. Liquor Control Act of 1934, 235 Ill. Comp. Stat. 5/7-5.
The Act also provides additional procedural safeguards, in-
cluding additional hearings and appeals. Id.; 235 Ill. Comp.
Stat. 5/7-9; see also Killinger, 389 F.3d at 770 (holding that local
liquor commissioner was entitled to absolute immunity for
actions in suspending license). The Act also allows emergency
suspensions of up to seven days without a prior hearing but
provides for expedited hearings to contest them. 235 Ill.
Comp. Stat. 5/7-5.
    License renewal does not provide comparable procedural
protections. The Act provides that a license holder may renew
a license at its expiration, “provided he is then qualified to
receive a license and the premises for which such renewal li-
cense is sought are suitable for such purpose.” 235 Ill. Comp.
Stat. 5/6-1. The Act also gives the local liquor commissioner
the right to investigate any applicant for a local license re-
newal, including examining the applicant’s books and records
and taking testimony and evidence. 235 Ill. Comp. Stat. 5/4-5.
However, the local application for Bridgeport renewal appli-
cants is a one-page, tick-the-box form, and Agent Mendenhall
No. 14-2877                                                                 23

testified that approval was virtually “automatic.” Most im-
portant for our purposes, the Act does not grant a right to no-
tice and a hearing in the event of a planned or actual decision
not to renew, nor does the Act require the commissioner to
state for the record any reasons for denying renewal. The li-
censee has the right to appeal a denial to the state Commis-
sion, the filing of which allows the licensee to continue its op-
erations. See 235 Ill. Comp. Stat. 5/7-9. Such an appeal is quite
different from an appeal of a revocation or suspension, either
of which would require notice, a hearing, a record, and a rea-
soned decision. 7
    In this case, Brunson submitted the pro forma application
for renewal three weeks before his license was set to expire.
Although the local ordinance required Schauf to review the
application within 15 days, he sat on it for seven weeks, forc-
ing Brunson to close his store. By simply not acting, Schauf
made it difficult for Brunson to appeal, which is a key safe-
guard against unlawful or unconstitutional acts. With no
other recourse available to him, Brunson sought the aid of
hired counsel and the state Commission. Only because




    7 The Act also provides: “Notwithstanding any other provision of this

Section to the contrary, the mayor of a city with a population of 55,000 or
less … that has an interest in the manufacture, sale, or distribution of al-
coholic liquor must direct the council or board over which he or she pre-
sides to appoint, by majority vote, a person other than him or her to serve
as the local liquor control commissioner.” 235 Ill. Comp. Stat. 5/4-2. This
provision may be relevant to Brunson’s argument that Schauf violated the
statute by holding, directly or indirectly, interests in liquor sales in Bridge-
port.
24                                                  No. 14-2877

Brunson independently solicited the aid of the state Commis-
sion was he able to reopen his store with the involvement of
Agent Mendenhall.
    Cleavinger offers a guide to assessing the relative im-
portance of these facts and statutory characteristics. 474 U.S.
at 201–02. Our functional analysis of the immunity issue is
aided by the six factors “characteristic of the judicial process”
set out in the decision, which are “to be considered in deter-
mining absolute as contrasted with qualified immunity”:
     (a) the need to assure that the individual can perform
         his functions without harassment or intimidation;
     (b) the presence of safeguards that reduce the need for
         private damages actions as a means of controlling
         unconstitutional conduct;
     (c) insulation from political influence;
     (d) the importance of precedent;
     (e) the adversary nature of the process; and
     (f) the correctability of error on appeal.
Id. at 202, citing Butz, 438 U.S. at 512.
    These factors weigh decisively against absolute immunity
for an Illinois local liquor commissioner’s action on whether
to renew a liquor license. First, while the risk of harassment
may be substantial when a local liquor commissioner makes
decisions to suspend or revoke licenses, the risk of harass-
ment is minimal where the decision to renew is “automatic”
and “not discretionary.” Second, while there are substantial
procedural safeguards available in cases of suspensions or
revocations, including notice, a prompt public hearing on an
official record, and a reasoned written decision, see 235 Ill.
No. 14-2877                                                       25

Comp. Stat. 5/7-5, those protections do not apply to actions on
license renewals. Third, unlike many judges, the local liquor
commissioner is an elected mayor, not insulated at all from
political influence, though that factor applies equally to any
of the official’s actions. See 235 Ill. Comp. Stat. 5/4-2. Fourth
and fifth, we have no indication that precedent is important
in the administrative renewal process, nor is the process ad-
versarial or even based on a record of evidence.
    The sixth and only factor that tends to support absolute
immunity is that errors can be corrected on appeal to the state
Commission. That factor is limited to some extent, however,
because in the case of inaction on a license renewal, the appel-
lant must show there is a local commissioner’s “order or ac-
tion … having the effect of … denying a renewal application.”
235 Ill. Comp. Stat. 5/7-9. When the local commissioner
simply refuses to act, as Mayor Schauf did here, the inaction
poses a further challenge to effective review.
    We have applied absolute immunity under federal law
only when the official’s duties “are functionally comparable
to those of a judicial officer.” Tobin for Governor v. Illinois State
Bd. of Elections, 268 F.3d 517, 521 (7th Cir. 2001), citing Butz,
438 U.S. at 512–13; see also id. at 526 (absolute immunity for
election board members when “they rule on the validity of
nomination petitions”); Capra v. Cook County Bd. of Review, 733
F.3d 705, 709–10 (7th Cir. 2013) (absolute immunity for mem-
bers of county board of review for property tax appeals);
Heyde v. Pittenger, 633 F.3d 512, 518 (7th Cir. 2011) (absolute
immunity for members of a county board of review for quasi-
judicial functions, which required notice, a hearing, and oth-
erwise engaging in a judicial proceeding); Wilson v. Kelkhoff,
26                                                    No. 14-2877

86 F.3d 1438, 1444 (7th Cir. 1996) (absolute immunity for mem-
bers of parole board when they “grant, deny, or revoke pa-
role,” quoting Walrath v. United States, 35 F.3d 277, 281 (7th Cir.
1994)).
    However, where an official’s actions “do not involve acts
that are analogous to those performed by judges,” we have
rejected absolute immunity defenses. Dawson v. Newman, 419
F.3d 656, 662 (7th Cir. 2005) (no absolute immunity for parole
officers’ actions involving “day-to-day duties in the supervi-
sion of a parolee”); Snyder v. Nolen, 380 F.3d 279, 288–89 (7th
Cir. 2004) (no absolute immunity for clerks of court whose
duty to “maintain the official record was purely ministerial,”
involving “none of the discretion that … is at the heart of ab-
solute judicial immunity”); Richman v. Sheahan, 270 F.3d 430,
438 (7th Cir. 2001) (no absolute immunity for sheriffs or dep-
uties whose misconduct involved “the manner in which they
enforced the judge’s order,” which is an “executive, not judi-
cial, function”); Auriemma v. Montgomery, 860 F.2d 273, 278–79
(7th Cir. 1988) (no absolute immunity for extra-judicial, pre-
trial investigations by government attorneys; absolute im-
munity available “only when such activities are intimately as-
sociated with the court-related duties”). See also Cleavinger,
474 U.S. at 201–02, 206 (no absolute immunity for members of
prison disciplinary committee).
   The Cleavinger factors thus weigh heavily against extend-
ing absolute immunity to an Illinois local liquor commis-
sioner’s actions on whether to renew a license, even while
they weigh in favor of absolute immunity for decisions to re-
voke or suspend licenses. Denying absolute immunity runs
contrary to one holding in a pre-Cleavinger case, which was
repeated in dicta more recently. We therefore find it necessary
No. 14-2877                                                   27

to overrule one holding in Reed v. Village of Shorewood and to
disapprove one phrase of dictum in Killinger v. Johnson.
    To explain, in 1983 in Reed, we faced allegations of a pat-
tern of official harassment of a liquor licensee similar to the
harassment of Brunson in this case. The harassment in Reed
included harassment of customers and groundless suspen-
sions of the license, and eventually included denial of license
renewal. 704 F.2d at 947–48. We reversed in part the dismissal
of the licensee’s due process claim, holding first and foremost
that an Illinois liquor license is a property interest within the
meaning of the due process clause. Id. at 949. We also held that
the local liquor commissioner was entitled to absolute quasi-
judicial immunity for his actions in suspending and revoking
the license. Id. at 951–52. We agree with those holdings, which
are consistent with the later Supreme Court decision in Cleav-
inger.
    In Reed we also extended that absolute immunity to ac-
tions to renew or deny renewal of a license. We reasoned that
even though the Illinois statute did not prescribe the same
procedural protections for denials of license renewals that it
does for suspensions and revocations, Illinois case law re-
quired those procedures. Id. at 948–49, citing City of Wyoming
v. Liquor Control Comm’n of Illinois, 362 N.E.2d 1080, 1084 (Ill.
App. 1977). We also read the Act as suggesting “that the Illi-
nois legislature expected most licenses to be renewed as a
matter of course.” Reed, 704 F.2d at 948–49.
    More recently, in Killinger we considered a similar due
process claim based on two relatively brief suspensions of a
liquor license, including one summary suspension. We fol-
lowed Reed to hold that the local liquor commissioner was en-
28                                                      No. 14-2877

titled to absolute immunity on those claims based on the sus-
pensions. 389 F.3d at 770. We repeated the Reed holding that
absolute immunity applied to decisions “to renew or revoke a
liquor license,” id. (emphasis added), though strictly speaking
the reference to renewal was dictum in Killinger, which pre-
sented no issue involving license renewals.
    In this appeal, we invited the parties to file supplemental
briefs on whether the absolute immunity holding of Reed and
the dictum of Killinger on license renewals should be revisited.
The principles of stare decisis demand that we give significant
weight to our prior decisions unless supervening develop-
ments arise. See, e.g., Grandberry v. Keever, 735 F.3d 616, 617
(7th Cir. 2013); McClain v. Retail Food Employers Joint Pension
Plan, 413 F.3d 582, 586 (7th Cir. 2005). While recognizing the
importance of stare decisis in general, we conclude that we
must narrow the Reed holding and disagree with the dictum in
Killinger. We must deny absolute immunity to local liquor
commissioners in decisions to renew licenses. We take this
step based on developments in both federal and state law. 8
   The principal development in federal law is the Supreme
Court’s decision in Cleavinger, which laid out the factors dis-
cussed above for deciding when the rare grant of absolute im-
munity is required. See also Harlow v. Fitzgerald, 457 U.S. 800,
807–08 (1982) (qualified immunity is the norm; absolute im-
munity is appropriate only when public policy so requires);
Saxner v. Benson, 727 F.2d 669, 675 (7th Cir. 1984) (Cudahy, J.,
concurring), aff’d sub nom. Cleavinger, 474 U.S. 193. Cleavinger


     8
     Because we overrule one holding in Reed, we have circulated this
opinion to all active judges under Circuit Rule 40(e). No active judge
voted to hear this case en banc.
No. 14-2877                                                   29

was decided after Reed and was not cited in Killinger, which in
any event did not need to address whether absolute immun-
ity should apply to decisions whether to renew licenses.
    The developments in Illinois state law are two-fold. First,
recently an Illinois appellate decision has rejected the City of
Wyoming holding that “nonrenewal is equivalent to a revoca-
tion or suspension.” Knoob Enterprises, Inc. v. City of Carbon-
dale, 948 N.E.2d 183, 186 (Ill. App. 2011). The court in Knoob
Enterprises found that the Act unambiguously distinguished
between the procedures for renewals and the procedures for
revocations and suspensions. Id. at 186–87. In the case, a liq-
uor licensee appealed the non-renewal of its license. The de-
cision turned on whether the licensee was appealing a sus-
pension or revocation on one hand or a non-renewal on the
other. The local government relied on City of Wyoming to ar-
gue that there was no difference, and the appellate court re-
jected that view, explaining that City of Wyoming “gives no
reason to depart from the plain language of the Act.” Id. at
186.
    While it might be possible to treat Knoob Enterprises as an
inconclusive decision by another district of the Appellate
Court of Illinois, the opinion also pointed out that the Illinois
legislature had responded to City of Wyoming. It did so with a
statutory amendment to allow appeals of actions “having the
effect of … denying a renewal application,” but without im-
posing the sorts of procedural requirements that apply to lo-
cal liquor commissioners’ decisions to suspend or revoke li-
censes. 948 N.E.2d at 186–87, quoting Pub. Act 86–1279, § 1
(1991). That limited legislative response—to allow appeals of
non-renewals but without requiring the procedures critical to
absolute immunity—persuades us that Reed’s view of Illinois
30                                                    No. 14-2877

law on this point is no longer viable, however sensible it
might have been.
    Accordingly, the combination of Cleavinger, the Illinois leg-
islative response to City of Wyoming, and the more recent de-
cision in Knoob Enterprises convinces us that the key assump-
tion in Reed concerning non-renewals no longer applies. Ab-
solute immunity should no longer apply to non-renewal de-
cisions, which lack the hallmarks of a judicial act. Schauf has
not claimed qualified immunity, which would not apply in
any event if Brunson can prove his claims on the merits. We
reverse the district court’s grant of absolute immunity to
Schauf on the due process claim.
VI. Remaining Due Process Issues
     A. City of Bridgeport
    We affirm the district court’s grant of summary judgment
to the City of Bridgeport on the due process claim. The city is
liable for Schauf’s actions only insofar as its municipal policy
caused a constitutional violation. Killinger, 389 F.3d at 771, cit-
ing Monell v. Dep’t of Social Services, 436 U.S. 658, 690 (1978).
The district court rejected Brunson’s argument that the city
was liable on the due process claim for Schauf’s actions as a
final policymaker for Bridgeport. The court’s conclusion
might well raise an eyebrow, see Reed, 704 F.2d at 953 (official
acts of municipal officials are acts of the municipality for pur-
poses of § 1983 liability, even if official is entitled to immunity
from individual liability), but Brunson has waived the point
by not arguing it on appeal.
    Brunson instead hints briefly at an alternative theory of
due process liability for the city and the other defendants: that
the overall campaign of harassment deprived him of the value
No. 14-2877                                                                31

of his liquor license. See id., at 949. But Brunson provides only
an underdeveloped argument, so that issue is also waived.
Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012).
    B. Defendants’ Parratt Defense to Due Process Claim
    Defendants suggest that we affirm summary judgment on
Brunson’s due process claim based on Parratt v. Taylor, 451
U.S. 527 (1981). Parratt held that a claim under § 1983 for dep-
rivation of property without prior notice and an opportunity
for hearing fails where the property deprivation is the result
of random and unauthorized acts by state officials and where
a meaningful post-deprivation remedy is available. See Easter
House v. Felder, 910 F.2d 1387, 1396 (7th Cir. 1990), citing Hud-
son v. Palmer, 468 U.S. 517 (1984). The district court did not
consider this argument in granting summary judgment to de-
fendants. We decline to affirm summary judgment on this ba-
sis. Defendants have presented us with only black letter law
of the Parratt line of cases. They have not shown how that nar-
row exception would apply to the circumstances of this case. 9



    9 We   are skeptical in any event. Parratt is a rare exception to due pro-
cess norms. See Parratt, 451 U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517
(1984). It is “limited to a narrow category of due process cases where the
plaintiff claims he was denied a meaningful pre-deprivation hearing, but
under circumstances where the very notion of a pre-deprivation hearing
would be impractical and even nonsensical, and where the deprivation
was not carried out through established state procedures.” Armstrong v.
Daily, 786 F.3d 529, 539 (7th Cir. 2015). The procedures to protect
Brunson’s property interest in his liquor license were available and well-
established. A deliberate decision to prevent him from using those proce-
dures does not fit within the narrow Parratt doctrine, and certainly not
where there is no obvious and sufficient post-deprivation remedy avail-
able under state law.
32                                                No. 14-2877

VII.   Supplemental Jurisdiction
    Finally, the district court declined to exercise supple-
mental jurisdiction over Brunson’s state-law claims because it
had dismissed all of the federal claims over which it had orig-
inal jurisdiction. See 28 U.S.C. § 1367(c)(3). Because we rein-
state some of Brunson’s federal claims under § 1983, the dis-
trict court will need to revisit the question of supplemental
jurisdiction on remand. See McCullah v. Gadert, 344 F.3d 655,
662 (7th Cir. 2003).
                               ***
    To recapitulate, summary judgment for Wade on the basis
of prosecutorial immunity and summary judgment as to all
defendants on Brunson’s false arrest claim are AFFIRMED.
Summary judgment in favor of defendants Schauf, Murray,
and the City of Bridgeport on Brunson’s claim for denial of
equal protection is REVERSED. Summary judgment on
Brunson’s claim of denial of due process is also REVERSED as
to defendants Schauf and Murray, but AFFIRMED as to de-
fendant City of Bridgeport. The case is REMANDED to the
district court for further proceedings consistent with this
opinion.